Citation Nr: 1727675	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for open dislocation interphalangeal/recurrent subluxation metacarpophalangeal joint in left thumb.

2.  Entitlement to a rating in excess of 10 percent for anterior cruciate ligament tear in right knee status post arthrotomy/meniscectomy with degenerative changes.

3.  Entitlement to a rating in excess of 10 percent for anterior cruciate ligament tear in left knee with degenerative changes.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected anterior cruciate ligament tear in right knee status post arthrotomy/meniscectomy with degenerative changes.

5.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected anterior cruciate ligament tear in left knee with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1986 to February 1987 and from July 1987 to October 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the Veteran's substantive appeal, he appealed the denial of the issues listed above, as well as entitlement to service connection for a gait disability, swelling in left thigh/knee, anxiety and depression.  Jurisdiction is currently with the RO in Montgomery, Alabama.

In a March 2014 statement, the Veteran withdrew his appeal regarding the issues of entitlement to service connection for a gait disability, entitlement to service connection for swelling in left thigh/knee, and entitlement to service connection for anxiety before the issues were certified to the Board.  As such, these issues are not within the Board's jurisdiction.  

In a May 2014 rating decision, the RO granted service connection for unspecified depressive disorder with anxious distress and panic attacks.  As the appeal of this issue was satisfied in full, it is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Bilateral Hip Disabilities

The Veteran has diagnoses of bilateral hip impingement and bilateral hip degenerative joint disease.  See July 2014 VA examination report.  The July 2014 VA examiner opined that the Veteran's bilateral hip disabilities are less likely than not proximately due to or the result of the Veteran's service-connected bilateral knee disabilities.  The examiner stated that there is no evidence of a cause and effect relationship between his knees and hips.  The examiner's opinion is inadequate, because the examiner's rationale is limited and does not address whether his service-connected bilateral hip disabilities have been aggravated (i.e., permanently worsened) by his bilateral knee disabilities.  Accordingly, an addendum opinion is necessary.

Bilateral Knee and Left Thumb Disabilities

The findings regarding the Veteran's left thumb and bilateral knee disabilities, in the most recent June 2014 and April 2015 VA examination reports, are inadequate for rating purposes.  Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint); Southall-Norman v. McDonald, 28 Vet.App. 346 (2017) (the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements).  Consequently, updated VA examinations are necessary.  Outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.
2.  With any necessary assistance from the Veteran, obtain any pertinent private treatment records that have not been associated with the claims file, to include any updated records from Alexander Chiropractic Clinic; Wade Clinic of Chiropractic; Carla Thomas, MD; Perry Medical Clinic; and Physicians Care.

3.  Then obtain an addendum opinion from a physician regarding the etiology of the Veteran's bilateral hip disabilities.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

(a) For each diagnosed hip disability, to include bilateral hip impingement and bilateral hip degenerative joint disease, is it at least as likely as not (a 50 percent probability or more) that such disability is proximately due to the service-connected right knee and/or left knee disabilities, to include as a result of gait problems stemming from the knee disabilities?  Please provide a robust rationale for your conclusion.

(b) For each diagnosed hip disability, to include bilateral hip impingement and bilateral hip degenerative joint disease, is it at least as likely as not (50 percent or greater probability) that such disability has been aggravated (worsened) by his service-connected right knee and/or left knee disabilities, to include as a result of gait problems stemming from the knee disabilities?  Please provide a robust rationale for your conclusion.  If it is determined that the hip disability has been permanently worsened beyond normal progression (aggravated) by the Veteran's knee disabilities, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

4.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee and open dislocation interphalangeal/recurrent subluxation metacarpophalangeal joint in left thumb disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing and (5) in the case of the Veteran's left thumb disability, range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since July 2007) of the knees and left thumb in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing and (5) in the case of the Veteran's left thumb disability, range of motion of the opposite undamaged joint.  

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Then, after taking any additional development deemed warranted, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


